Exhibit 10.27 SURGI-VISION, INC. NON-QUALIFIED STOCK OPTION AGREEMENT THIS NON-QUALIFIED STOCK OPTION AGREEMENT (this “ Agreement ”) is made effective as of the day of , 20 (the “ Grant Date ”), by and between SURGI-VISION, INC. , a Delaware corporation (together with its Subsidiaries and Affiliates, the “ Company ”), and (the “ Optionee ”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Surgi-Vision, Inc. 2007 Stock Incentive Plan (the “ Plan ”). WHEREAS, the Company has adopted the Plan, which permits the issuance of stock options for the purchase of shares of the common stock, par value $.01 per share, of the Company (the “ Shares ”); and WHEREAS, the Company desires to afford the Optionee an opportunity to purchase Shares as hereinafter provided in accordance with the provisions of the Plan; NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto, intending to be legally bound hereby, agree as follows: 1.
